The opinion of the court was delivered by
Fenner, J.
Plaintiff, who is parish priest for St. Matthew’s Church in Monroe, brings this action to enjoin the collection of State and city taxes on property held for the benefit of the Roman Catholic Church, on the ground that it is exempt from taxation under the provisions of article 207 of the Constitution of 1879.
The property consists of two vacant squares in the city of Monroe which have never been leased or used for any purpose whatever. They were bought in 1874, and, according to the testimony of plaintiff himself, who is the sole witness in the case, “the purchase was made upon my representing to the proper parties that it would be advisable for the church to have some grounds for improvements in case the city should increase. That was the reason of the purchase. They were purchased exclusively for the use of the Catholic Church, and have not been on the market since, and are waiting for the building to be made as soon as possible. It is intended to build a school-house, or church, or hospital, as may be needed on those lots.”
This is the sole testimony in the transcript affecting the question. '
Article 207 of the Constitution exempts “ places of religious worship, all charitable institutions, all buildings and property used exclusively for colleges or other school purposes, etc.”
We are not precisely advised whether plaintiff claims that the property here is a “place of religious worship,” a “charitable institution,” or “ property used exclusively for colleges or other school purposes.”
*805Unless it falls, literally or by clear intendment, witliin one of these categories, there is no warrant for the exemption claimed. Literally, it certainly falls within neither of them. It is not a “place of religious worship;” it is not a “charitable institutionit is not “used for college or other school purposes.” Nor, in‘any legal sense, is there a dedication of the property to any one of those purposes or to all of them combined. Obviously, it is not yet determined whether a church, or a school, or a hospital shall be established. A mere vague purpose exists at some infinite time to establish one or more of these institutions on the property, as may be needed. Nothing fixes this purpose; nothing prevents the owner from abandoning it at will; nothing opposes his right to convert it into business or residence property, or to sell it to the first advantageous purchaser. Such an ambulatory and purely potestative dedication amounts to nothing.
The plain fact is that the church authorities, impressed in .1874 with the belief that the city of Monroe was destined to increase largely in size and population, thus adding to the value of property and extending the field of operation of the church, with that judicious and fax-sighted providence which characterizes them, thought it wise to invest in this property, before the anticipated accretion iu value should take place, in order (to use plaintiff’s language) that the church might “ have some ground for improvements in case the city should increase.”
The property has been held for ten years. The anticipated increase of the city has not taken place. The expansion of the church’s field and needs has not arisen. The necessity for the “improvements” is not yet upon it. No plan is yet decided upon. No steps are on foot to build church, school or hospital. For aught that appears, the vague and undefined purpose is no nearer fruition to-day than it was ten years ago. Non constat that it will ever be carried out. By no stretch of even the most liberal interpretation can property thus owned and situated be brought within the irarview of the constitutional provision exempting “ places of public worship, charitable institutions and property used for colleges or other school purposes.”
Analogy is entirely wanting between this case and those suppositi-tious ones instanced by plaintiff’s counsel, such as: property upon which a church, school or hospital is being constructed; or property on which such buildings had existed which had been burned down and while preparations were being made to rebuild; or the new graveyard, waiting for death to bring its tenants. Such cases will be determined when they arise, but upon principles entirely inapplicable here.
Judgment affirmed.